COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                   ORDER OF ABATEMENT

Appellate case name:        Jamere Jackson and LittleAfrica.com, LLC v. Monica F.
                            Jackson
Appellate case number:      01-21-00397-CV
Trial court case number:    2015-61110
Trial court:                311th District Court of Harris County
        Appellants, Jamere Jackson and LittleAfrica.com, LLC, have jointly filed an
unopposed motion to abate this appeal. In their motion, appellants state that the parties
need additional time “to work on the required Global Releases under the terms of the . . .
Mediated Settlement Agreement” reached by the parties. Accordingly, appellants seek an
abatement of the appeal, rather that requesting additional extensions of their deadlines to
file their respective appellant’s briefs. The motion includes a certificate of conference
representing that appellee, Monica F. Jackson is not opposed to the relief requested in the
motion. See TEX. R. APP. P. 10.1(a)(5), 10.3(a).
       We grant the motion. Accordingly, we abate the appeal. Within ninety (90) days
of the date of this order, the parties are directed to file a report advising the Court of the
status of the proceedings. If the parties do not respond as directed, the case may be
reinstated on the Court’s active docket and the appeal will proceed under the applicable
Texas Rules of Appellate Procedure.
      The appeal is abated, treated as a closed case, and removed from this Court’s active
docket.
       It is so ORDERED.

Judge’s signature: ____/s/ April Farris________
                    Acting individually  Acting for the Court

Date: _December 9, 2021_________